DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Examiner’s Amendment
2.	Authorization for this examiner’s amendment was given in an interview with Roger Chen on June 15, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims are amended:

Claim 1,
Lines 14-17 change “wherein the variable resistive material layer covering the first bottom electrode serves as a first variable resistive layer, the top electrode material layer covering the first bottom electrode serves as a first top electrode” to
“wherein a first portion of the variable resistive material layer covering the first bottom electrode serves as a first variable resistive layer, a first portion of the top electrode material layer covering the first bottom electrode serves as a first top electrode”


Claim 2,
Line 3 change “covering a bottom” to “cover

Claim 5,
Lines 3-5 change “wherein the variable resistive material layer covering the second bottom electrode serves as a second variable resistive layer, the top electrode material layer covering the second bottom electrode serves as a second top electrode” to
“wherein a second portion of the variable resistive material layer covering the second bottom electrode serves as a second variable resistive layer, a second portion of the top electrode material layer covering the second bottom electrode serves as a second top electrode”

Allowable Subject Matter
3.	Claims 1-7 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “the first bottom electrode is disposed in the first recess, and the second bottom electrode is disposed in the second recess; forming a trench in the mask layer between the first bottom electrode and the second bottom electrode and in the dielectric layer; forming a variable resistive material layer and a top electrode material layer in sequence to cover the mask layer … forming a protective layer covering and contacting the top electrode material layer and a sidewall of the trench” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior art(s) and most relevant portion(s) are provided:
US 2009/0200534 A1 (Figs. 1-10); US 2006/0110878 A1 (Fig. 7); US 2011/0068313 A1 (Fig. 2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818